Crosby, J.
This is an action upon a policy of insurance dated May 14, 1894, for $1,000, issued to the plaintiff by the defendant. The policy is upon the endowment plan and is payable at the expiration of twenty years from its date. It contains the following provision: “This policy shall become void whenever the insured named therein shall leave the service of the said Company except by cause of his death.”
The case is presented upon a report made by a judge of the Superior Court, from which it appears that the policy, which was paid for by a single premium, was issued by the defendant to the plaintiff as a prize for his work as superintendent of the defendant’s branch office at Brockton in this Commonwealth. It is agreed that, aside from the clause in the policy above quoted, “ all things had been done and performed by the plaintiff necessary to entitle him to recover in this action.”
On, and for some time before, September 7, 1896, the plaintiff was in the service of the defendant as superintendent of its branch office in Salem. On that day a letter was delivered to him dated September 3, 1896, and signed by one Thomas, superintendent. *442of agencies of the defendant, who, it is admitted, had full authority to act in the matter for the defendant. This letter was delivered to the plaintiff by one Gibson and is as follows:
“September 3, 1896.
Mr. C. J. Gardner, Supt.
223 Essex Street, Salem, Mass.
Dear Sir: —
This letter will be handed to you by Mr. Launcelot Gibson, whom we have thought it best to make Superintendent at Salem in your stead. His superintendency will date from the presentation of the letter and you will please place him in complete possession of the office and the Company’s property, introduce him to the members of your staff,- and remain with him during the week of his arrival. We will in the event of your meeting our request forward you your salary for that week.
Our action will not be altogether a surprise to you, Mr. Gardner. We have taken it only after careful deliberation, and after we became satisfied that the change would be to the best interests of the Company.
If you will forward your resignation we will accept it to take effect from the time of Mr. Gibson’s arrival.
Yours truly,
E. J. Thomas Supt. of Agencies.”
On September 8, 1896, the plaintiff wrote the defendant’s superintendent (Thomas) the following letter: ‘“My resignation is hereby tendered and I would ask that same be accepted. Same to take effect this day.”
The question is whether the policy became void after the time when the plaintiff was no longer in the service of the defendant. It is the contention of the defendant that when the plaintiff’s employment ended for whatever reason, even by his discharge by the defendant, the policy was terminated. The defendant also contends that the plaintiff voluntarily resigned his position.
Subject to the defendant’s exception, the presiding judge submitted to the jury the question, “Was the plaintiff discharged?” The answer was in the affirmative, and thereafter the parties waived further trial by jury. The judge found and ordered judg*443ment for the plaintiff for the amount named in the policy with interest.
We are of opinion that the words “shall leave the service of the said Company” in the clause in question, cannot be held to mean that the policy shall become void if for any reason the plaintiff ceases to be in the employ of the company; but that these words properly construed, signify that the policy shall become void if the plaintiff shall by his own act abandon his employment in the service of the defendant. The word “leave” as used by the parties, means to leave voluntarily, and does not apply if the plaintiff is arbitrarily and without justifiable cause discharged by the defendant. This interpretation would seem to be in accord with the natural and ordinary meaning of the word construed in connection with the clause where it appears. It was said by this court in Price v. Minot, 107 Mass. 49 (a case which presented a question very similar to that in the case at bar), that “The expression ‘if he should leave the Tudor Company before January, 1871/ can only mean, if he should resign, or voluntarily quit or give up his employment. It is not the proper form of expression for the case of his expulsion or dismissal by the act of the company, without his consent, and against his remonstrance. . . . The plaintiff is in a position to say that he has wrongfully been prevented from finishing the proposed service, and that his rights are substantially the same as if he had served for the whole term.”
We are also of opinion that it could not be ruled that the plaintiff voluntarily resigned, even if his resignation was sent to the defendant in the absence of fraud or duress practised upon him. It is plain that when the letter dated September 3, 1896, was delivered to the plaintiff, he had already been discharged and that Gibson had been employed in his place. In this letter it is expressly • stated that “His [Gibson’s] superintendency will date from the presentation of the letter and you will please place him in complete possession of the office and the Company’s property. . . .” The formal resignation, embodied in the plaintiff’s letter of September 8 to the defendant, was but an idle ceremony, because it could not operate as an effectual resignation of an employment from which he previously had been discharged. That the defendant’s letter amounted to a dismissal of the plain*444tiff and was so understood by the defendant’s superintendent, clearly appears from the interview which the plaintiff testified he had with Thomas, the superintendent, in New York on September 14, 1896, when the plaintiff asked Thomas to give him the reason for his discharge, and Thomas replied “that when the defendant discharged a superintendent no reason whatever was given;” and also said “it was a rule of the company never to reinstate a discharged superintendent. . . .” The defendant did not deny these statements of Thomas and they could have been found to be true. Whether the plaintiff was discharged or voluntarily left the service of the defendant, was a question of fact properly for the determination of the jury under all the circumstances as presented by the evidence.
We are of opinion that the jury were warranted in finding that the plaintiff did not voluntarily “leave the service” of the company but was peremptorily dismissed. Price v. Minot, ubi supra. Cooper v. Stronge & Warner Co. 111 Minn. 177. Jones v. Graham & Morton Transportation Co. 51 Mich. 539. Cumberland & Pennsylvania Railroad v. Slack, 45 Md. 161. So far as the majority opinion in Wharton v. Christie, 24 Vroom, 607, is in conflict with the views herein expressed, we cannot follow it. In view of the finding of the jury, the judge could have found that the plaintiff was entitled to recover the amount named in the policy.
For the reasons stated, it is obvious that the defendant’s requests for rulings could not have been given.
The exception to the admission of all the evidence except the letter of September 8, 1896, cannot be sustained. The evidence admitted, including the correspondence of the parties, was all competent as tending to show what took place between them, and was material upon the issue whether the plaintiff voluntarily left the defendant’s service or was discharged.
In accordance with the terms of the report, judgment is to be entered for the plaintiff in the sum of $1,000 with interest thereon, from the date of the writ.

So ordered.